Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Divectar Jennifer L. Brown

March 15, 2020
VIA ECF

The Honorable Naomi Reice Buchwald
United States District Judge

Southern District of New York

United States Courthouse

500 Pearl Street New York, NY 10007

Re: United States v. Ameen Keshavjee
20 Cr 169 (NRB)

Dear Judge Buchwald:

Thc cuference
I write with the consent of the Government to postpone Mr. Keshavjee’s initial | j. gdeuwrned
appearance from March 24 for at least 30 days. Mr. Keshavjee is currently self- | wnt Hay I,
quarantined due to his illness. The defense waives speedy trial time until the date} 3020 at
the Court sets for the appearance. 4°30 pa.

Calne a
wv ded
Yours Sincerely,

A
sm OT
Ian H. Marcus Amelkin ae

De
Assistant Federal Defender 3/87/20

Federal Defenders of New York
Tel: (212) 417-8733

 
